DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 9/12/19.  Claims 7, 11, and 21 have been amended.  Claims 1-22 are pending and an action on the merits is as follows.   

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites the limitation "the frangible loop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 13, and 14 are rejected under 35 U.S.C. 102a2 as being anticipated by Bryant US Publication No. 2020/0372318


 - a pair of opposing conductors (P93-94, and see claim 8; conductor 145 forms NFC antenna 141 and the conductor that forms NFC antenna 530 are equivalent to the pair of opposing conductors; Figs. 5), extending away from the conductive loop (143, 540; Fig. 5) and the integrated circuit arrangement (P15, and see claim 4, the conductive loop comprises an electronic component or a circuit); 
- wherein at least a portion of the pair of opposing conductors is frangible (P 16, conductor comprises windings of a breakable conductor, thus frangible).
Re Claim 2, Bryant discloses a radio frequency communication device in accordance with claim 1, wherein the connection between the conductive loop (143, 540; Fig. 5)   and the integrated circuit arrangement (P15, and see claim 4, the conductive loop comprises an electronic component or a circuit) is frangible (P56).
Re Claim 3, Bryant discloses a radio frequency communication device in accordance with claim 2, wherein the conductive loop (143, 540; Fig. 5) is electrically connected to the integrated circuit arrangement (P15, and see claim 4, the conductive loop comprises an electronic component or a circuit) through a first frangible path (P92-94 the second frangible path is interpreted as the breakable conductive path on the right side of the figure 5 described in Figs. 2a, 2b and 2c)
Re Claim 4, Bryant discloses a radio frequency communication device in accordance with claim 3, wherein the pair of opposing conductors (P93-94, and see claim 8; conductor 145 forms NFC antenna 141 and the conductor that forms NFC 
Re Claim 5 Bryant discloses a radio frequency communication device in accordance with claim 4, wherein the first frangible path is adjacent to the second frangible path (Fig. 5).  
Re Claim 11, Bryant discloses a radio frequency communication device in accordance with claim 1, wherein the conductive loop and the pair of opposing conductors are disposed onto a substrate to form a tag (P25, P28, P41).  
Re Claim 12, Bryant discloses a radio frequency communication device in accordance with claim 11, wherein one end of the substrate is adhered to the main tag body to secure the frangible loop (P42-P43).  
Re Claim 13, Bryant discloses a radio frequency communication device in accordance with claim 12, wherein the substrate is formed by a fragile (breakable) material (Abstract, P50).  
Re Claim 14, Bryant discloses a radio frequency communication device in accordance with claim 13, wherein the substrate is provided at least a perforated line or a perforated structure such that the frangible loop is further damage-prone (Figs. 2a-2B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bryant US Publication No. 2020/0372318.
Re Claim 7, Bryant discloses a radio frequency communication device in accordance with claim 1, except for wherein the radio frequency communication device is readable by a reader at an operating read range at order of cm to 10-of-cm. 
However Bryant discloses that Near Field Communication` also called NFC technology enables the exchange of data between two devices in close proximity and is an extension of the proximity-card standard for `Radio Frequency Identification Devices (RFID) (P2). 
Given the teachings of Bryant it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings such that the radio frequency communication device is readable by a reader at an operating read range at order of cm to 10-of-cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6, 8-10, 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in re-claim 6:  None of the cited prior art of record, discloses, teach or fairly suggest at least wherein a first portion of at least one of the first frangible path and the second frangible path is folded over its opposing second portion such that the first portion overlaps with the second portion.  
The following is a statement of reasons for the indication of allowable subject matter in re-claim 8: none of the cited prior art of record, discloses, teach or fairly suggest at least wherein the read range of the radio frequency communication device drops significantly when at least one of the first Page 2 of 5frangible path and the second frangible path is damaged.  
The following is a statement of reasons for the indication of allowable subject matter in re-claim 15, none of the cited prior art of record, discloses, teach or fairly suggest at least, wherein the frangible loop is attached to a baggage fastening means through a ring structure.  
The following is a statement of reasons for the indication of allowable subject matter in re-claim 21, none of the cited prior art of record discloses, teach or fairly suggest at least - fastening a baggage with the baggage fastening means; - putting the first portion of the frangible paths through the ring structure of the baggage fastening 

Conclusion
Chen is cited because it is pertinent to applicant’s disclosure but not relied upon. It is an object of the present invention to provide a package bag having an externally attached communication device, wherein the package bag includes a surface material, a metal layer, and a bottom material, in addition to the communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887